                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MATTHEW SAWYER,

                         Plaintiff,
      v.                                          Case No. 18-cv-1843-wed-pp

DAVID BASTIANELLI, EMILY TRIGG,
TONI YOUNG, BRITTANY SPENCER,
DAWN M. SMITH, A. PARENTEAN,
CATHY A. JESS, JUDY SMITH, and
THE DEPARTMENT OF CORRECTIONS,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 3)
              AND SCREENING HIS COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      The plaintiff, who is representing himself, filed a complaint under 42

U.S.C. §1983, alleging that the defendants violated his constitutional rights.

The Prison Litigation Reform Act (PLRA) applies to this case because, although

not currently in custody, the plaintiff was incarcerated when he filed his

complaint. The PLRA requires courts to screen complaints filed by prisoners to

confirm that they are not legally “frivolous or malicious” and they state a claim

upon which relief may be granted. 28 U.S.C. §1915A(b).

      This case currently is assigned to Magistrate Judge William Duffin. Until

now, the court has not screened the complaint to determine whether it should

be served on the defendants, so the defendants have not yet had the

opportunity to decide whether to consent to a magistrate judge hearing and



                                        1
deciding the case. Because both parties have not yet consented to Judge Duffin

deciding the case, the clerk’s office referred the case to this district judge to

screen the complaint. The court will explain what claims the plaintiff has

stated against which defendants, and then it will return the case to Judge

Duffin for further proceedings.

I.   Motion for Leave to Proceed without Prepayment of the Filing Fee (Dkt.
     No. 3)

       The PLRA allows a court to give a plaintiff the ability to proceed with his

lawsuit without prepaying the case filing fee if he meets certain conditions. One

of those conditions is that the plaintiff pay an initial partial filing fee. 28 U.S.C.

§1915(b). On November 27, 2018, Judge Duffin ordered the plaintiff to pay an

initial partial filing fee of $1.17. Dkt. No. 6. The court received that partial fee

on January 2, 2019. The court will grant the plaintiff’s motion to proceed

without prepayment of the filing fee. The plaintiff must pay the remainder of

the $350 filing fee over time as he is able.

II. Screening the Plaintiff’s Complaint

       Under the PLRA, a court must dismiss a complaint if the plaintiff raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who

is immune from such relief. 28 U.S.C. §1915A(b).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that
                                          2
allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that 1) he

someone deprived him of a right secured by the Constitution or laws of the

United States; and 2) whoever deprived him of that right was acting under color

of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      A.     The Plaintiff’s Allegations

      The plaintiff explains that on April 17, 2018, defendant Kenosha County

Circuit Judge David Bastianelli sentenced him to eighteen months in prison

followed by twenty-four months of extended supervision. Dkt. No. 1 at 2. Judge

Bastianelli also ordered that 303 days be credited to the plaintiff’s prison term

based on days he had served at the county jail. Id. The plaintiff alleges that this

credit left him with 241 days to serve in prison. Id.

      The plaintiff asserts that, while he was being sentenced, he argued that

he was owed an additional 203 days for days he served while on parole holds.

Id. Although it’s not entirely clear to the court how he arrived at the 203-day

total, he explains that he was on parole holds from October 14, 2016 through

February 3, 2017 (113 days) and from June 2, 2017 through September 10,


                                           3
2017 (131 days). Id. He also explains that he was sentenced to three years

withheld probation on October 13, 2016, to run concurrent with the three-year

parole term. Id. According to the plaintiff, Wis. Stat. §973.155 clearly states

that any time that applies to his parole also applies to his probation. Id. at 2.

      The plaintiff alleges that he informed his attorney, defendant Toni Young,

that he was entitled to additional days of credit, but that she told him not to

speak. Id. at 4. He alleges that she was “ineffective at best” and just wanted to

get the case over with. He also alleges that defendant district attorney Emily

Trigg stated during his sentencing that he had earned 303 days of jail credit,

meaning “she believed [he] did not have the 203 days coming toward [his]

sentence.” Id.

      The plaintiff alleges that his parole officer, defendant Brittany Spencer,

“refused to give [him] the days [he] had coming because she had washed her

hands [of] the issue once the records office at Dodge Corr. Inst. informed her of

the time they thought [he] should get.” Id. The plaintiff explains that defendant

A. Parentean runs the records office at Dodge Correctional Institution, and that

she is the one who informed Spencer of “the days [he] had coming to [him.]” Id.

      The plaintiff asserts that he filed a motion with the Kenosha County

Circuit Court, asking it to review his sentence, but he received a letter from

Judge Bastianelli’s clerk, defendant Dawn Smith, informing him that Judge

Bastianelli was denying his request. Id.

      The plaintiff explains that on October 11, 2018, he received a three-page

letter from Sue Duel (who is not a defendant), the Corrections Sentencing


                                           4
Associate. Id. at 6. She explained that she had received a new revocation order

and warrant, which granted the plaintiff 113 days of additional credit. Id.; see

Dkt. No. 1-1 at 26-27. The same day Duel received the amended revocation

order, she mailed a letter to Judge Bastianelli, informing him that she believed

the plaintiff was entitled to 405 days of credit. Dkt. No. 1-1 at 26. According to

the Wisconsin Circuit Court Access website, Judge Bastianelli signed the letter

the day after he received it to indicate that he had looked at it. See

wcca.wicourts.gov, Case No. 2016CF822 (Kenosha County Circuit Court) (last

visited January 15, 2019). On November 20, 2018, Judge Bastianelli amended

the plaintiff’s judgment of conviction to reflect a credit of 506 days. Id.

      As noted, the plaintiff is no longer incarcerated; however, as of the day he

prepared his complaint (November 16, 2018), he believed he was 147 days past

what should have been his release date. Id. at 5. According to the DOC’s on-

line inmate locator, the plaintiff was released on extended supervision on

November 21, 2018, the day after Judge Bastianelli amended the plaintiff’s

judgment of conviction. See https://appsdoc.wi.gov/lop/ (last visited January

15, 2019).

      The plaintiff asks that he be released from prison immediately; that

request is moot given that he has already been released. He also seeks

monetary damages.

             B.    The Court’s Analysis

      “Incarceration beyond the date when a person is entitled to be released

violates the Eighth Amendment if it is the product of deliberate indifference.”


                                          5
Figgs v. Dawson, 829 F.3d 895, 902 (7th Cir. 2016). To state a deliberate-

indifference claim, a plaintiff must allege more than negligence; he must allege

that the defendant ignored a known risk. Id. (citations omitted). “A state officer

is deliberately indifferent when he does nothing, or when he takes action that is

so ineffectual under the circumstances that deliberate indifference can be

inferred.” Id. (internal citations omitted).

      The court will allow the plaintiff to proceed with a deliberate-indifference

claim against Parentean based on his allegations that she failed to investigate

his complaints that he had not been fully credited the days he had already

served. Although the documents the plaintiff attaches to his complaint indicate

that Parentean instructed the plaintiff to contact either his parole agent or the

court, dkt. no. 1-1 at 8, 11, 16, it is not clear, at this stage, whether

Parentean’s refusal to independently verify the accuracy of the plaintiff’s

sentence was appropriate given the risk of harm the plaintiff faced. See Figgs,

829 F.3d at 904-05. Construing all reasonable inferences in the plaintiff’s

favor, which the court must at this stage, the court finds that he states a claim

against Parentean.

      The court also will allow the plaintiff to proceed on a deliberate-

indifference claim against Spencer, his parole officer. As noted, Parentean told

the plaintiff to follow up with his parole officer if he believed the credit

calculation was incorrect. The plaintiff alleges that Spencer “washed her

hands” of the issue after talking to the records office at Dodge, suggesting that




                                          6
she failed to investigate the plaintiff’s concerns. This is sufficient, at this early

stage, for the plaintiff to proceed on a deliberate indifference claim.

      Individuals have a constitutionally-protected liberty interest in being

released on time, conssistent with their sentence and other relevant laws. See

Toney-El v. Fanzen, 777 F.2d 1224, 1226 (7th Cir. 1985); Figgs, 829 F.3d at

906 (7th Cir. 2016). When, as here, a plaintiff challenges mistakes made by

state employees rather than the procedures by which the mistakes were made,

there is no deprivation of due process if there were adequate and available

state law remedies. Figgs, 829 F.3d at 906-07. The Court of Appeals for the

Seventh Circuit has explained that in circumstances such as these, state-court

remedies such as the right to seek a writ of mandamus and a cause of action

for false imprisonment “are adequate and available remedies for an inmate

claiming he was held beyond the term of his incarceration.” Id. (citing Toney-El,

777 F.2d at 1228). The court will not allow the plaintiff to proceed on a

procedural due process claim.

      “Substantive due process protects against arbitrary or wrongful

government actions, regardless of the fairness of the procedures used to

implement them.” Beschorner v. Waggoner, Case No. 18-cv-379, 2018 WL

1071714, at *4 (S.D. Ill. Feb. 26, 2018) (citations and internal quotations

omitted). The Supreme Court has instructed that plaintiffs should rely on the

substantive protections of the Due Process Clause “only when there is not a

particular Amendment that provides an explicit textual source of protection

against a particular sort of government behavior.” Childress v. Walker, 787


                                          7
F.3d 433, 438 (7th Cir. 2015) (citations and internal quotations omitted).

Because the “Eighth Amendment is the primary source of constitutional

protection for incarcerated individuals,” the court must analyze the plaintiff’s

complaint under the standards of the Eighth Amendment rather than the

substantive protections offered under the Fourteenth Amendment. Id. at 438-

39.

      The plaintiff fails to state claims against the remaining defendants. The

plaintiff names Cathy Jess (Secretary of the DOC) and Judy Smith (Warden at

Oshkosh) in the caption of his complaint, but he makes no allegations against

them in the body of the complaint. It’s likely he named them because of their

supervisory roles, but under §1983, individuals must be personally responsible

for the alleged constitutional violations in order to be held liable. Sanville v.

McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (citations omitted).

      The court will not allow the plaintiff to proceed against the Wisconsin

DOC because it is entitled to sovereign immunity and is immune from suit. See

Mayhugh v. State, 364 Wis. 2d 208, 224 (2015). The allegations the plaintiff

makes against Judge Bastianelli involve acts that he took, or didn’t take, in his

capacity as a judge; “[a] judge has absolute immunity for any judicial actions

unless the judge acted in the absence of all jurisdiction.” Polzin v. Gage, 636

F.3d 834, 838 (7th Cir. 2011). Judge Bastianelli had jurisdiction over the

plaintiff’s case, so he is immune from suit. The same is true of AD Trigg. The

plaintiff alleges only that Trigg told the court at sentencing that the plaintiff

had earned 303 days of credit. In telling the judge how much credit she


                                          8
thought the plaintiff had coming, Trigg was acting in her capacity as a

prosecutor, which means that she had “[a]bsolute immunity . . . from liability

when performing her duties in the judicial process.” Id. (citations omitted). The

only allegation the plaintiff makes against Dawn Smith is that she mailed a

letter to the plaintiff that informed him of Judge Bastianelli’s decision. Smith

did not make the decision; she simply conveyed the judge’s decision to the

plaintiff. Smith did not violate the plaintiff’s constitutional rights. Finally, the

court will not allow the plaintiff to proceed against Young, his attorney. Section

1983 allows a plaintiff to sue someone for violating his constitutional rights

only if that person was acting “under color” of state law. A public defender is

not a “state actor” acting under color of state law; she works for her client, not

for the state. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public

defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in criminal proceeding.”).

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 3. The plaintiff may pay the $348.83

balance of the filing fee over time. The plaintiff should bring or mail payments,

as he is able, to the U.S. District Court, Eastern District of Wisconsin, 517 E.

Wisconsin Ave., Rm. 362, Milwaukee, WI 53202.

       The court DISMISSES defendants David Bastianelli, Emily Trigg, Toni

Young, Dawn Smith, Cathy Jess, Judy Smith and the Department of

Correction.


                                          9
      Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court ORDERS that copies of the plaintiff’s

complaint and this order will be electronically transmitted to the Wisconsin

Department of Justice for service on defendants Brittany Spencer and A.

Parentean. The court ORDERS those defendants to file a responsive pleading to

the complaint within sixty days of receiving electronic notice of this order.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS the plaintiff to submit all correspondence and legal

material to:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.



                                         10
      The court RETURNS this case to Magistrate Judge William Duffin for

further proceedings.

      Dated in Milwaukee, Wisconsin, this 31st day of January, 2019.

                                   BY THE COURT:


                                   ________________________________________
                                   HON. PAMELA PEPPER
                                   United States District Judge




                                     11
